t c memo united_states tax_court alan d lenzen and dianne lenzen petitioners v commissioner of internal revenue respondent royal american foods inc petitioner v commissioner of internal revenue respondent docket nos filed date gregory r troy for petitioners in docket no daniel w schermer for petitioner in docket no helen h keuning for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under section of dollar_figure in petitioners alan d and dianne lenzen’s mr lenzen and mrs lenzen or collectively the lenzens federal_income_tax for respondent also determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in petitioner royal american foods inc ’s raf federal_income_tax for in mr lenzen held the majority of the stock of raf after concessions there are four issues remaining for decision first was raf entitled to deduct the expenses disallowed by respondent that remain in dispute because the expenses at issue were personal expenses of the lenzens we hold that raf may not deduct them second were raf’s payments of the lenzens’ personal expenses constructive dividends to the lenzens because the payments were not loan repayments or additional compensation we hold that they were constructive dividends 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure third did the lenzens have unreported gambling_losses offsetting their unreported gambling income in we hold that they did not fourth are petitioners liable for accuracy-related_penalties under sec_6662 we hold that they are findings_of_fact some of the facts are stipulated the stipulation of facts supplemental stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed the lenzens resided in prior lake minnesota and raf’s principal_place_of_business was in le center minnesota in mr lenzen and james a schoenecker incorporated raf under minnesota law raf produced a variety of gourmet desserts specializing in cheesecakes marketed under the trade_name lady dianne’s desserts raf’s products were produced in a plant in le center minnesota and were marketed in several regions of the country by sales representatives to grocery stores restaurants and other food distributors in mr lenzen and mr schoenecker were the only two officers and directors of raf mr lenzen owned percent of raf’s stock and mr schoenecker owned percent of raf’s stock in in addition steven lenzen and david lenzen the lenzens’ two sons and steven countryman were employees and 5-percent shareholders of raf in raf issued only common_stock in raf did not declare or authorize a dividend for any shareholders in date raf was sold by its shareholders a raf’s return and audit raf filed form_1120 u s_corporation income_tax return for raf reported that it did not declare a dividend in among its deductions on the return raf listed dollar_figure as sales expense the sales expense deduction raf also reported that it had loans from its shareholders of dollar_figure at the end of and interest_expense totaling dollar_figure during in date respondent commenced an audit of raf’s return during the audit respondent’s agent requested that raf provide any and all records relating to the sales expense in the amount of dollar_figure claimed for the period ended date the records may include but are not limited to cancelled checks invoices receipts bank and credit card statements workpapers and internal vouchers statements or claims in response raf provided records relating to an american express corporate credit card corporate card issued in raf’s name the records showed descriptions of each item charged a miniature copy of each charge slip the date and amount of each purchase the vendor and the individual who made each purchase no other documentation was provided with respect to the charges made on the corporate card raf also provided documentation prepared by raf’s accountant showing loans to raf from mr lenzen and mr schoenecker and raf’s interest_expense on the loans on date respondent issued raf a notice_of_deficiency disallowing dollar_figure of the sales expense deduction specifically respondent disallowed charges of dollar_figure on the corporate card charges of dollar_figure on an american express corporate optima platinum card optima card and a series of miscellaneous expenses totaling dollar_figure miscellaneous expenses of the disallowed amounts charged to the corporate card dollar_figure was charged by mr lenzen dollar_figure was charged by mrs lenzen dollar_figure was charged by steven lenzen and dollar_figure was charged by david lenzen respondent has conceded that all the optima card charges miscellaneous expenses and corporate card charges made by steven lenzen and david lenzen were properly deducted and that dollar_figure of mr lenzen’s corporate card charges were properly deducted respondent maintains that all of mrs lenzen’s corporate card charges dollar_figure and the remainder of mr lenzen’s corporate card charges dollar_figure were for personal expenses of the lenzens b the lenzens’ return the lenzens filed a joint form_1040 u s individual_income_tax_return for on their return the lenzens reported interest_income of dollar_figure from raf the lenzens’ return also indicates that they received gambling income of dollar_figure and corresponding gambling_losses of dollar_figure in mrs lenzen’s occupation was listed as homemaker on the lenzens’ income_tax return mrs lenzen did not receive a form 1099-misc or form_w-2 wage and tax statement from raf and was not on raf’s payroll in on date respondent issued a notice_of_deficiency to the lenzens with respect to respondent determined that mr lenzen received constructive dividends from raf in the full amount of the disallowed sales expense deduction dollar_figure respondent has conceded that all but dollar_figure was not constructive_dividend income to the lenzens respondent also determined and the parties stipulated that the lenzens received dollar_figure in gambling income in in addition to the dollar_figure of gambling income reported on their return respondent did not disallow the lenzens’ claimed dollar_figure gambling loss steven lenzen and david lenzen each filed individual tax returns for neither was a dependent of the lenzens in additionally neither of their returns reflected receipt of dividend income respondent did not issue a notice_of_deficiency to either steven lenzen or david lenzen for opinion i burden_of_proof petitioners argue that respondent bears the burden_of_proof under sec_7491 because petitioners provided credible_evidence that the payments made by raf on behalf of the lenzens were loan repayments under sec_7491 the commissioner bears the burden_of_proof if a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer sec_7491 limits the shifting of the burden_of_proof to situations in which a taxpayer has complied with substantiation requirements under the internal_revenue_code the code has maintained all records required by the code has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews and in the case of a corporation partnership or trust meets the net_worth requirement of u s c sec d b sec_7491 a - c first petitioners have not presented credible_evidence that the payments by raf of the lenzens’ personal expenses were repayments of loans mr lenzen made to raf the only evidence petitioners presented regarding the existence of the loans was an illegible copy of a ledger and testimony that the loans were made petitioners presented no evidence that the credit card payments were intended to repay those loans next petitioners have not shown that they fulfill the requirements of sec_7491 raf has not shown that it meets the net_worth requirement of sec_7491 in addition petitioners have not shown that they complied with the code’s substantiation requirements petitioners argue that they did not provide substantiation to the revenue_agent in raf’s audit because he did not specifically request substantiation of the disallowed corporate card items however under sec_7491 petitioners must show that they complied with the code’s substantiation requirements in general not simply in response to an audit the charges at issue include those made at restaurants hotels airlines gas stations clothing stores and general retail stores petitioners provided credit card summaries of these charges showing only the vendor the type of services offered by the vendor eg gas misc and food bev and the amount of the charge these summaries do not provide the substantiation required by sec_274 for entertainment and travel_expenses such as the date and business_purpose of each expense and the business relationship to the person being entertained the statement summaries also do not satisfy the substantiation requirement under sec_162 that a taxpayer who is related to his employer under sec_267 keep sufficient records to enable the commissioner to correctly determine income_tax_liability sec_1_162-17 income_tax regs further mr lenzen testified that he did not keep records of his gambling_losses petitioners’ accountant testified that raf did not give him substantiation for the sales expense deduction and he was not aware of any substantiation in existence for the corporate card charges we hold that neither the lenzens nor raf has shown that sec_7491 applies to shift the burden_of_proof to respondent petitioners also argue that the burden_of_proof shifted to respondent under rule because respondent has conceded more than half the deficiencies determined in the notices of deficiency the burden_of_proof is not placed on the commissioner because he concedes a portion of the amount set forth in the notice_of_deficiency see forte v commissioner tcmemo_1991_36 natl oil co v commissioner tcmemo_1986_596 stating to charge respondent as a consequence of such concessions with the burden of going forward with the evidence to prove any amounts not conceded would discourage respondent from settling issues on the basis of information obtained in discovery as petitioners have pointed to no new matters increases in deficiencies or affirmative defense sec_2mr lenzen who owned percent of raf’s stock in is related to raf for this purpose see sec_267 raised by respondent the burden does not shift to respondent under rule ii corporate card charges a ordinary and necessary business_expenses petitioners contend that the charges at issue qualified as business_expenses of raf sec_162 generally allows a deduction for ordinary and necessary business_expenses in general an expense is ordinary under sec_162 if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer’s trade_or_business 383_us_687 if an expenditure is primarily motivated by personal considerations no deduction for it will be allowed see 36_tc_879 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that it is entitled to any deduction claimed rule a 292_us_435 this includes the burden of 3before and during trial petitioners made arguments with respect to shifting the burden_of_proof to respondent under sec_7491 at the conclusion of trial petitioners orally moved that the burden be shifted to respondent the court requested that the parties address this issue in their briefs for the reasons discussed supra petitioners’ oral motion will be denied substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the lenzens used the corporate card for purchases at restaurants gas stations clothing stores hotels and general retail stores among others mr lenzen testified that he was not able to provide business reasons or substantiation for the charges at issue because either they were for personal expenses or he could not recall whether they were for business_expenses mrs lenzen did not testify at trial although mr lenzen testified that mrs lenzen did some promotional work for raf including sales trips he also stated that it was likely that almost all of the charges made by mrs lenzen on the corporate card were for personal expenses petitioners did not present specific evidence with respect to the charges at issue that would show that any of them were not personal without more than vague testimony we cannot conclude that any of the charges at issue were ordinary and necessary business_expenses of raf petitioners have not met their burden of showing that any of the remaining charges were not personal expenses of the lenzens b characterization of the payments of personal expenses respondent argues that raf’s payments of the lenzens’ personal expenses were constructive dividends to mr lenzen as a shareholder of raf petitioners first argue that raf’s payments were repayments of amounts mr lenzen lent to raf for federal_income_tax purposes a transaction will be characterized as a loan if there was an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir the parties’ intent that the loan be repaid is the controlling factor in determining whether payments should be termed loans see 404_f2d_119 6th cir courts have focused on certain objective factors to identify bona_fide loans including the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed payment_date treatment of the funds on the corporation’s books whether repayments were made the extent of the shareholder’s participation in management and the effect of the loan on the transferee’s salary 52_tc_255 affd 422_f2d_198 5th cir when the individual is in substantial control of the corporation special scrutiny of the situation is necessary id 29_tc_1193 affd 271_f2d_267 5th cir mr lenzen and mr schoenecker made bona_fide loans to raf raf’s corporate_income_tax return and financial statements reflect that dollar_figure was owed to stockholders at the end of mr lenzen and mr schoenecker credibly testified that they lent money to raf over the years and that they were paid interest on the loans they documented these loans and raf’s payments of interest and principal on a ledger for each year the loans were repaid in full as part of the sale of raf in however the record does not show that raf’s payments of the lenzens’ personal expenses were intended to be repayments of mr lenzen’s loans to raf mr lenzen and his accountant admitted that the corporate card payments were not recorded as loan repayments or interest payments on the loan ledger or in any of raf’s corporate records mr lenzen testified that he intended to record them that way but i just procrastinated and i never did it petitioners’ accountant had no knowledge that raf paid any of the lenzens’ personal expenses most importantly raf claimed as business_expenses all of the lenzens’ corporate card charges mr lenzen and raf did not attempt to identify which charges were purportedly loan repayments until trial petitioners’ current characterization of the unexplained charges as loan repayments contradicts petitioners’ actions at the time the payments were made and we do not accept petitioners’ current position see eg 368_f2d_439 9th cir shareholders’ alteration of corporate record sec_2 years after payment was not sufficient to properly characterize payments as loan repayments affg tcmemo_1965_84 petitioners alternatively argue that the payments should be treated as additional compensation whether amounts are paid as compensation turns on the factual determination of whether the payor intends at the time that the payment is made to compensate the recipient for services performed see 115_tc_43 affd 299_f3d_221 3d cir the fact that petitioners now choose to characterize the payments by raf of the lenzens’ personal expenses as compensation does not establish that the payments were compensation in fact see 98_tc_511 the facts of this case do not support petitioners’ assertion that raf intended the payments of the lenzens’ personal expenses to be additional compensation petitioners did not characterize the payments as compensation on their income_tax returns and have not since filed amended returns correcting the characterization mrs lenzen was not an employee of raf in in addition no evidence is in the record regarding whether mr lenzen’s compensation with or without the payments by raf was reasonable in the reasonableness of compensation is an essential element in resolving compensation versus dividend issues see id pincite the payments by raf of the lenzens’ personal expenses on the corporate card should not be treated as additional compensation lastly petitioners argue that because raf did not declare a formal dividend or make payments ratably to its shareholders in proportion to their interests the payments of the lenzens’ personal expenses cannot be characterized as constructive dividends we disagree a dividend is any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits sec_316 the test for a constructive_dividend is twofold the expense must be nondeductible to the corporation and it must represent some economic gain benefit or income to the shareholder see 725_f2d_1183 9th cir the payments here provided economic benefit to the lenzens by paying their personal expenses and are not deductible by raf as compensation or business_expenses the fact that no dividend is formally declared does not preclude the finding of a dividend in fact see noble v commissioner supra pincite also the disbursement of corporation earnings to a shareholder may constitute a dividend to the shareholder notwithstanding that it is not in proportion to stockholdings or that some shareholders do not participate in its benefits baird v commissioner 4petitioners do not dispute that raf had sufficient earnings_and_profits to cover the amounts in question t c thielking v commissioner t c memo affd without published opinion 855_f2d_856 8th cir raf cites murphy v country house inc n w 2d minn ct app for its assertion that minnesota law prohibits disproportionate constructive dividends however that case held that bonuses paid to shareholder-employees constituted disproportionate dividends and that the shareholder who was not paid was entitled to his share of the dividend id pincite we conclude that raf’s payments of the charges at issue were constructive dividends to mr lenzen as a shareholder of raf iii the lenzens’ unreported gambling income the lenzens admit that they received dollar_figure of unreported gambling income in they claim that they suffered an equal amount of unreported gambling_losses and are not liable for income_tax on the additional gambling winnings the lenzens did not present at trial any records of the additional winnings or losses sec_165 allows a deduction for gambling_losses only to the extent of gambling winnings the lenzens have the burden of proving that their alleged gambling_losses were in fact sustained see 66_tc_538 sec_6001 and the regulations thereunder require taxpayers to keep permanent records sufficient to substantiate the amounts of gross_income deductions and credits shown on their income_tax returns sec_6001 sec_1_6001-1 income_tax regs mr lenzen testified that he kept the forms given to him by the casinos when he won money but he missed some of them when he gave the accountant the information necessary for completing his tax returns he kept no records of the losses he sustained he admitted that he could have estimated the amounts from bank statements but he did not in some cases we have allowed losses based on estimates where we are convinced a loss was sustained see 39_f2d_540 2d cir there must be sufficient evidence in the record to prove that a loss was in fact sustained before we apply the cohan_rule 94_tc_337 68_tc_867 the lenzens’ accountant testified that he reported the figures on the lenzens’ return on the basis of the lenzens’ oral statements to him and without substantiation mr lenzen’s testimony that he has never been a net winner at the casinos in any year is the only evidence in the record that the lenzens sustained gambling_losses in addition to those reported on their return mr lenzen’s testimony uncorroborated by any documentation or even the testimony of mrs lenzen does not convince us that a loss was in fact sustained in and does not provide any details or evidence with which we might estimate the lenzens’ additional losses therefore the lenzens are liable for income_tax on additional gambling income of dollar_figure for iv penalties sec_6662 imposes an accuracy-related_penalty on the portion of an underpayment attributable to negligence or disregard of the rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 gowni v commissioner tcmemo_2004_154 failure to maintain adequate books_and_records or to substantiate items properly also constitutes negligence sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard id an accuracy-related_penalty will not be imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 we determined above that petitioners did not maintain the substantiation required by sec_162 sec_274 and sec_6001 for the sales expense deduction in addition mr lenzen admitted that he did not retain adequate_records of his gambling winnings and losses petitioners have not shown that they had reasonable_cause or acted in good_faith in deducting the lenzens’ personal expenses as business_expenses of raf and in underreporting the lenzens’ income from gambling and constructive dividends on their returns therefore we sustain respondent’s determination that both raf and the lenzens are liable for accuracy-related_penalties under sec_6662 for to reflect the foregoing and concessions by the parties an appropriate order will be issued and decisions will be entered under rule
